DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s time of filing the continuation. 
Priority
Applicant claim[s] domestic priority under 35 USC 120 to non-provisional application # 16/730996, filed on 12/30/2019, now US PAT # 10911223, which further claims domestic priority under 35 USC 120 to non – provisional application # 15/673338, filed on 08/09/2017, now US PAT # 10523423, which claims domestic priority under 35 USC 119e to provisional application # 62/373319, filed on 08/10/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021, the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 02/02/2021 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 02/02/2021 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion that claim[s] 1 – 20 do not invoke means for or step plus functional claim language. 
Claim Rejections – 35 USC § 112
NO rejections warranted at applicant’s time of filing for patent. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 1, 2, 4 – 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1 – 3, 5 – 17 of U.S. Patent No. 10911223. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the pending application and the Patent are not distinct, they claim the same subject matter in the following manner:
generating and administering encryption keys that allows for sharing of encrypted information. A key management server in communication with a computing device having an encryption service module, where the encryption service module monitors executions/actions at the computing device and encrypts a document with an encryption key created using document identifiers, user information and first and second secret.
Appropriate action required.
Claim[s] 1, 5 – 9, 12, 12, 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 4, 9, 12 – 14, 17, 23 of U.S. Patent No. 10523423. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the pending application and the Patent are not distinct, they claim the same subject matter in the following manner:
generating and administering encryption keys that allows for sharing of encrypted information. A key management server in communication with a computing device having an encryption service module, where the encryption service module monitors executions/actions at the computing device and encrypts a document with an encryption key created using document identifiers, user information and first and second secret.
	Appropriate action required. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s time of filing for patent. 
Allowable Subject Matter
Claim[s] 1 – 20 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
***A reasons for allowance is forth coming in the next subsequent office once all formal requirements have been overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434